Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “such that the risks and consequences of actions and unknown values can be readily seen by all members of a drilling team”. It is not clear to one of ordinary skilled in the art what the “risk” and “consequences of actions” are. It is also unclear how unknown values can be readily seen if the values are unknown. Claim 1 also recites “measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units”.  It is unclear how the pore pressure and fracture gradients are depicted. For examination purposes, it is assumed that they are depicted on a computer or display. 
Regarding claim 2, it is not clear to one of ordinary skill in the art what the meets and bounds of the terms “accurately”, “comprehensively”, “quickly”, “un-necessary risks”, and “properly” are. 
Claim 5 recites “means whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken”. This is confusing and unclear. Examiner in not sure what “knowledge of a well formation” is being used and what “appropriate action can be taken”. It is not clear to one of ordinary skill in the art what the meets and bounds of the term “appropriate action” is. 
Claim 7 recites “means of updating a conventional and traditional approach to this issue to account for the combination of the difficulties encountered in drilling wells which are far more challenging today and the availability of a vast array of new 
Claims 3-4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weideman et al. (U.S. 2020/0063546A1).
Regarding claim 1, as best understood by examiner, Weideman et al., disclose a method for analysis (fig. 13: the computer system 1300 will analyze pressure. Computer system 1300 is a component of controller 144 of fig. 1. Refer to paragraph 0271) and visualization (user interface 250, fig. 2B) of pressures existing and imposed within a wellbore during a drilling operation (fig. 2B and 13: user interface 250 provide visual indicators of differential pressure 268, standpipe pressure indicators 270 during the drilling operation. Also refer to paragraphs 0146), such that the risks and consequences 
comprising establishing a baseline of well pressure due to a mud density within a well (controller 144 execute a learning process that establishes operational baseline such as pressure baseline, refer to paragraphs 0220-0221 and 0308), correcting the baseline for pressure and temperature (a new baseline pressure can be obtained when the mud motor is lifter off-bottom. Refer to paragraph 0447).
Weideman et al. further disclose an MWD 214 for measuring formation properties (refer to paragraph 0142).
However, Weideman et al. is silent to measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weideman et al. to include measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units, for improving the drilling efficiency by avoiding potential kicks during the drilling process. 
Regarding claim 2, Weideman et al. disclose a means whereby potential operational decisions and an impact of these decisions can be accurately, comprehensively, and quickly assessed by members of the drilling team prior to such decisions being made, such that un-necessary risks can be avoided and such that mitigations to issues that arise during the drilling operation can be properly evaluated (see fig. 4 and refer to paragraphs 0169-0173: members of the drilling team can access 
Regarding claim 3, Weideman et al. disclose a means whereby an impact and operation of a Managed Pressure Drilling system can be readily visualized and controlled (an impact and operation of a Managed Pressure Drilling system can be readily visualized and controlled by the surface steerable system 201 comprising controller 144 and computer 1300)
Regarding claim 4, Weideman et al. disclose a means whereby well pressures relative to a static pressure caused by the mud density are plotted on an x-axis with either a True Vertical Depth or an Actual Measured Depth is plotted on ay-axis (the surface steerable system 201 comprising controller 144 and computer 1300 can plot well pressure (relative to the static pressure caused by the mud density) on the x-axis either a True Vertical Depth or an Actual Measured Depth is plotted on ay-axis. See figs).  
Regarding claim 6, Weideman et al. disclose the application of the method to wells of any well geometry or operating condition (the method of Weideman et al. is capable of being used on other wells).  
Regarding claim 7, Weideman et al. disclose a means of updating a conventional and traditional approach to this issue to account for the combination of the difficulties encountered in drilling wells which are far more challenging today and the availability of a vast array of new technology and information that is now available during the drilling of a well (refer to paragraph 0006).  
s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weideman et al. (U.S. 2020/0063546A1), in view of Stewart (U.S. 2008/0210470A1).
Regarding claim 5 and 8, Weideman et al. teach all the features of these claims as applied to claim 1 above; however, Weideman et al. fail to teach a means whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken, wherein well pressures relative to the static pressure caused by the mud density are plotted on the y-axis with the Actual Measured Depth plotted on the x-axis.
Stewart appears to disclose a system and method for reservoir characterization using underbalanced drilling data. A data and acquisition analysis system (60, fig. 1) analyze downhole data such as pressure measurements within the wellbore during the underbalanced drilling operation in real time. In this way, operators such as members of the drilling team can obtain real time information (refer to abstract and paragraph 0081). The real time information/data helps the drilling team to make informed decisions while minimizing potential risk that may occur during the drilling operation (refer to paragraph 0081). A plot of pressure on the y-axis with Measured Depth on the x-axis can be seen in figure 4B.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to have modified Weideman et al. to include a means whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken, wherein well pressures relative to the static pressure caused by the . 
Response to Arguments
Applicant's arguments filed on 11/07/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the 112 rejection with regards to the terms "risk," "consequences of actions," and "unknown values" to be unclear. Applicant states that it is the intention for these terms to take their ordinary meaning of the word, and thus do not need any additional elaboration for anyone generally or those of ordinary skill in the art to understand.
Examiner respectfully disagree. The recitation “such that the risks and consequences of actions and unknown values can be readily seen by all members of a drilling team” is not clear to one of ordinary skilled in the art since the terms “risk” and “consequences of actions” are unknown and not defined. It is also unclear how unknown values can be readily seen if the values are unknown. 
Regarding claim 2, applicant argues that the 112 rejection with regards to the terms "accurately," "comprehensively," "quickly," "un-necessary risks," and "properly" being unclear. Applicant states that it is the intention of the applicant for these terms to take their ordinary meaning of the word, and thus do not need any additional elaboration for anyone generally or those of ordinary skill in the art to understand.
Examiner respectfully disagree. Similarly, these terms are relative and it is not clear to one of ordinary skill in the art what the meets and bounds of the terms “accurately”, “comprehensively”, “quickly”, “un-necessary risks”, and “properly” are. 

Examiner respectfully disagree. The recitation “means whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken” it unclear and confusing. Examiner in not sure what “knowledge of a well formation” is being used and what “appropriate action can be taken”. It is not clear to one of ordinary skill in the art what the meets and bounds of the term “appropriate action” is. 
Regarding claim 7, applicant argues that the 112 rejection. 
Examiner respectfully disagree. the recitation “means of updating a conventional and traditional approach to this issue to account for the combination of the difficulties encountered in drilling wells which are far more challenging today and the availability of a vast array of new technology and information that is now available during the drilling of a well” is confusing and unclear. As previously mentioned, examiner in not sure what is being claimed. 
Regarding claim 1, applicant argues that Weideman does not teach or take into consideration a "relative pressure" system.
As mentioned in the rejection of claim 1 above, Weideman et al. is silent to measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units.

Regarding claims 5 and 8, applicant argues that Stewart fails to disclose the drilling window relative to the downhole pressure that results from the drilling mud. 
Examiner notes that “drilling window relative to the downhole pressure that results from the drilling mud” has not been claimed. This argument is moot. 
Applicant further argues that Stewart also fails to disclose the impact of drilling parameters and operational decisions on the operating window requirement and hence the relevance of such parameters and decisions. Further, there is no requirement in the present application to induce a change in bottom hole pressure in order to effect a change in surface flow rate - a change in bottom hole pressure may be undertaken, as with all wells, to return the well to a safe condition where the bottom hole pressure is above formation pressure and the well is stable. There is also no intention or focus in the present application to use algorithms to analyze flowing bottom hole pressure and measured surface flow rate such that permeability and formation pressure can be determined. 
Examiner is unclear and does not understand applicant’s arguments. Examiner is not sure what specific limitations applicant is arguing that Stewart fail to teach since most of what applicant is arguing has not been claimed. Claim 5 recites “a means whereby a well exposure to an underbalanced occurrence can be combined with 
Stewart appears to disclose a system and method for reservoir characterization using underbalanced drilling data. A data and acquisition analysis system (60, fig. 1) analyze downhole data such as pressure measurements within the wellbore during the underbalanced drilling operation in real time. In this way, operators such as members of the drilling team can obtain real time information (refer to abstract and paragraph 0081). The real time information/data helps the drilling team to make informed decisions while minimizing potential risk that may occur during the drilling operation (refer to paragraph 0081). A plot of pressure on the y-axis with Measured Depth on the x-axis can be seen in figure 4B.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Giovanna Wright/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             




/Y.A/01/13/2021